

116 HR 6296 IH: PHA Public Health Flexible Funding Act of 2020
U.S. House of Representatives
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6296IN THE HOUSE OF REPRESENTATIVESMarch 19, 2020Mr. Stivers introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide for the use of Public Housing Operating and Capital Fund amounts to address public health emergencies, and for other purposes.1.Short titleThis Act may be cited as the PHA Public Health Flexible Funding Act of 2020.2.Use of operating and capital fund amountsNotwithstanding any other provision of law or any public housing agency plan of any public housing agency, during any fiscal year a public housing agency may use any amounts allocated under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g) for such fiscal year for such agency for eligible activities under subsections (d)(1) and (e)(1) of such section 9 that are designed to prevent the spread of or address an immediate threat to the health or welfare of a community from infectious diseases, including the Coronavirus Disease 2019 (COVID-19) regardless of the fund under such section 9 from which the amounts were allocated and provided.